fiE.CEWED \N                         re::re.w~ I bo~
                                                                            Jf:\tne.l!..
                                                 n       nr:cf.liM\NALAPPEAlS   Rubeni · r.:t:>R.RQ!b uru1 ,
.         .                                    W»RTur         .   · . . · - {;;):~·     ·eR 1ur-ri£      Rdfflt.3o3
         · ·                    ·.                       fEB -1'9 2°15          Wurvc:( tj ·7 K         7 P525~ ( · . /
        • T&        whdn -rb_s rYlA~_Cilu!&nJ W • 01~                            _ Q_LI1_1_31 - 03                     :
    .     .                 ·                        R   LJ~re.. bAcK           7   '~S7A7e_ Dl.~tRtc_r [LY_!.R.t
         ·• ol&LL~ru~, Hd:aru TI(~J ~RudoC- Am~. 1n:t?rnLt?cL-efuzd.cj ~D ·
             ~K bAdu~tsdJntL'lli C\1..£Kto~cese.., AFti>~ .I fi ld 0- 1\Jt.Jn_\cJ'M "7L11L
              ThflY-4~~R I:Y' uRRoc:nd, Bet~ r szcd. TRIRI fOR_ ~l'lL'-4__tJ""'--"-_.F~··--,--
              lr\gb_[[G rl Dffi w1 ~h rw -rcru-r co_f:£3!.rn m '£ G~FnJ l-r ~-u T ;he__VeRd/~:7oF zb~
          . _ju~ 3t?t7ad! ~uRoiRR~ J Mebmn;cl\l ~rth A ,k~ w~~~JaJ~Whc,ll­
            . --rhi?Re.::s 1\Jo /l22n.I\T C Af\.JI\.tc,t detDJq~ cf,t?. AITi'trnAtr Je.. fi ruj 17e5 rf..em                                           1




     . n en rLru61 O:f.~cd.J_ k 7t-;::'/i ·-:-{h:Ft~.:rhe.Ju R~-tooo.rl '-;h !?--
      -Bm=!~-oi=' Cur lr'112.d crD kwh:,b. 7RrAL~l'f )/..seem JAr
 . .· -ch12.Jru R:fWns lrn~R:s~~-~RdJedn/~ wrrh .::r:ruetF'f;CLLtl~_,ASS~r.,
      · sF ect1n..rE12l.IJUVAl td ~e.Fc..e71 ve..- .If\Jd1C.:7rnens-r mAJ u:l c::.u PRti5eiD71Cfj
    . So.....:::t:::'J £31JC1~~ G fc.W ~1?-.S. oF .so,rr:o.__/~l p~~RS tn:J:;\e:.z;___
..    flrud OD£ wh co. hCJ..5 Ju~:t.SdJLlllftl Arud k rui».a.P em .;,~~ .
   • ~_as                                                                             ,, .·.-. __ .t   -   '   --·

                                                                                                            \                                     ~...   --   "':"




                                                                                                                 This document contains some
                                                                                                                ~ages ~hat are of poor qualit}j
                                                            SHELIA F. NoRMAN                                    c~t the lime of imaging.
                                                               District Clerk
                                                                  BELL COUNTY, TEXAS

                                                            BELL COUNTY JUSTICE COMPLEX
                     1201 Huey Road • P. 0. Box 909 • Belton, Texas 76513 • (254) 933-5197 • Fax (254) 933-5199 • Shelia.Norman@co.bell.tx.us
........ ~..... ,.




                           s,;pternher 15, 2008

                           Jctrncc; F':.\TC''v'- Hl503325
                           125 Privated Rd. 4303
                           Honcb, TX 788n 1

                           Dear Mr. Perrow,

                           There is not an :rffidavil for arres~ on your case #62436, because you wellt straight to be ;ndicted                          .l   l
                           ~-o there i~; not n complaim or arrest affiday_it. Case# 44381 is final, you received 40 yearf; TDC
                                                                                                                                                         I
                                                                                                                                                          ;I
                                                                                                                                                          ! .
                           0;1 4/24/95. As for the questing involving the charge on the appeal case you need to discus:; it
                           \,'i[h yc~ur artorney. \Ve do not have an attorney on staff to answer ::my legal questions.




                           ~
                           C. Warren.
                           Criminal Deputy Clerk




                \
                                        1111111   JllllfiiiiiiiiiJIIII Jlllllll             CASE No. 62436               CoUNT Single
                                                                    INCIDENT No./TRN: 0101769520

 THE STATE OF TExAS·                                                                        §            IN THE 27TH DISTRICT
                                                                                           .§
 v.                                                                                         §            COURT
                                                                                            §
 JAMES DAVID FERROW, JR.                                                                    §            BELL COUNTY, TEXAs
                                                                                            §
 STATE ID No.: TX04221052                                                                   §

                                              JUDGMENT OF CONVICTION BY JURY
                                                                                             Date Judgment
 Judge Presiding:                HON.   MARTHA J. TRUDO                                      Entered:                  4/23/2008
                                                                                             Attorney for
 Attorney for State:             MURFF BLEDSOE                                               Defendant:                STEVE LEE
  Offense for which Defendant Convicted:
 BURGLARY OF A HABITATION WITH A DEADLY WEAPON
  Charging Instrument:                                                                       Statute for Offense:
 INDICTMENT                                                                                  30.02 Penal Code
 Date of Offense:
  10/22/2006
 Degree of Offense:                                       '                                  Plea to Offense:
  1ST DEGREE FELONY (HABITUAL
  OFFENDER)       .                                                                          NOT GUILTY
  Verdict of Jury:                                                                           Findings on Deadly Weapon:
  GUILTY
...,;~...;.;;;~;;;;...,~.,.
                                                                                             YES., NOT A FIRE_~ ~M
                                ... ~.~-~=·~~~~-===~-~~;;..;;;;.;;;.,;..;.;..;;...;;;,.,;;,;;;..;;..;;;;;;;;.;.;;;;;=;;;;,;;;;;;;;..._ _ _= = = -
 Plea to l•t Enhancement                                                              Plea to 2nd EnhancementJHabitual
 Paragraph:                                        TRUE                               Paragraph:                                          TRUE
 Findings on 1st Enhancement                                                          Findings on 2nd
 Paragraph:                                        TRUE                               E;nhancem~nt/IIa,J:?itl!l'!l I>~ra~ap~:..           TRUE
 Punished Assessed by:                                          Date Sentence Imposed:                                   ·Date Sentence to Commence:
  JURY                                                          412'3/2-008.                                              412-3/2008
  Punishment and Place
  of Confinement:                     THIRTY-FIVE (35) YEARS INSTITUTIONAL DIVISION, TDCJ
                                                      THIS SENTENCE SHALL RUN                    CONCURRENTLY.
          0      SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR                                                        N/A
                                                    Court Costs:           Restitution: ·           Restitution Payable to:
                                                   $258.00/
                                                   $3027.50                                         0                                0
  $NIA                                                                     $NIA                         VICTIM (see below)               AGENCY/AGENT (see below)
                                                   Attorney·
                                                   Fees.
  Sex Offender          Re~tistration Rc~drc=•mts                 do not apply to the Defendant. TEX. CODE CRIM. PR.oc. chapter 62.
  'l'he age of the victim at. the time of the offense was N/A .
                    If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
  Time              From 5/27/2007 to 4/23/2008
  Credited:               If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited below.
                          N/AI>AYS            N0WES:~NJA·                · -· ·-- ·
           All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
               This cause was called for trial in Bell County, Texas. The State appeared by her District Attorney.

               Counsel/Waiver of Counsel (select one)                                                                                            II~ III
                                                                                                                                                     J   .

  [8] Defendant appeared in person with Counsel.
  0     Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.



                                                         james ferrow 62436 042308                                 ·   Page 1 of 3
                                                                             ........../
                                                                                                                                                                                             fl
                                                                                                                                                                                               I
                                                       1111111 Jlllllllll 'IIIIJIIII Jlllllll    CASE No. 62436 COUNT Single
                                                                                    INCIDENT NO./TRN: 010176%20
                                                                                                                                                                                               I

            THE STATE OF TEXAS                                                                           §              IN THE 27TH DISTRICT
                                                                                                         §
            v.                                                                                           §              COURT
                                                                                                         §
            ,JAMES DAVID F'ERROW, JR.                                                                    §              BELL COUNTY, TEXAS
                                                                                                         §
            ST.\TE     ID No.:          'l'X0'~~21052                                                    §

                                                                                      NUNC PRO TUNC
                                                              JUDGMENT OF CONVI.CTION BY JURY
            Judge Pr~Riding:          HON. MARTHA J. TRUDO                           Date ,Judgment    4/23/2008
           _____ --------------- __ -·- ________________ ... ______ , _____ -------· Enter~L_ __ - - - - - - - - - - - - - - - - - · - - - - - - - - - ,
            f \ ttornoy f•or ,S tate: MURFF BLEDSOE                                  Attorndey for     STEVE LEE                                        1
                                                                                                                                                        ,·

           ----~----------------------------------------~D~e~fu~n~a~nt~:---------------------------------------~
            Offense for w.bi!;b Defendant Cm~
            BURGIJARY OF A HABITATION WITH INTENT.TO COMMIT ASSAULT
            QharLring        In!it~                                                                       ~te        for Offense;                                                              I
                                                                                                                                                                                                  I
            INDICTMENT                                                                                    30.02 Penal Code                                               ·------·-]
                                                                                                                                                                                   l
            J)11fe of Offll!lf.l.l;!;                                                                                                                                                             I
            10/22/2006                                                                                                                                                         ___J
I           Degree of Offense~                                                                            Plea to    Off~                                                                         i

            1ST !!~GREE F~-~_9NY _(HAI_!I_~!J.AL OFFENDER:L                                               NOTGUILTY
                                                                                                                  - - - - - - - - - - - - - - - - - - - - - ·,
            .YYrdict of .Ju!:Y.                                                                           Findinge on Deadly Weanon:
I           GUILTY                                                                                        YES, NOT A FIREARM
I·
.I

II           Plea to 1•1 Enhancement                                                             Plea t.o 2"" Enhancement/Habitual
             Par~raph;_ _____                                    TRUE ________~P~a~ra~~~a~p~h~=-------------------~T~R~U_E=~----------~
             Finding:-1 on I•' F.nhuncenumt                                                Findings on 2"11
           ,},l;ral{'raph:                                       TRUE                      Enhancnment!Habitual Paragraph:      TRUE
             Punishe!l. Aeee~a(~                                                                                                                                                 21
                   !~appeared t.o tho Court that Defendant was mentally compfltent and had pleaded as shown above to the charging
                                                                                                                                                   I
         instrument. Both parties announced ready for trial. A jury was Reler.ted. impaneled,. and sworn. The INDICTMENT was read to tho
         jury, and TJefendnnt. entered a plea to the chArged om~nse. The Court received tho plea and entered it of record.
                   The jury heard the cvidonce submitted and argument. of couns€'1. The Court charged the jury as t:o its duty to determine the
         ~uilt or innocmH~o of Defendant., and the jury rotircd t.o consider the evidence. Upon returning to open court.. the jUJ:y delivered its
         verdict. in the presence of Defendant. and dt~fense counsel. if any.
                   The Court receiverl the verdict and ORDERED jt. entP.red upon the minutes of the Court.

                VER..DlC.T..Q.E_IHE JURY
                We, f.he ,Jury. find beyond a reasonnble doubt. that t.he Defendant, James David Ferrow, Jr., is guilty ofthe offense of
         Bmglary of A Hnbitation a8 charged in the indictment.
                                                                       !Hrunuealed bv order of the court)
                                                                       Foreman

                   Yf.J!..DKT FORMS
                 We, t.he Jury. having found the d€1fcndant. guilty of Burglary of a Habitation, find beyond a reasonable doubt that the
         rlefendant used or oxhibited a deadly weapon during the commission of or in immediate flight from the offense of which we found the
         defendant guilty.

                                                                       J:o'oremnn

                  fll.n!Jth~nt As!'lessed by .Jury I Co.Y.rt.L.N2..QJ.ectlon f!UI.kC..~
         l8l Jury. Detimdnnt entered a plea and filed a written election to have the jury assesR punishment. The jury heard evidence relative to
         tho queAt.ion of punishment. Th(l Court charged the jury and it retired to consider the question of punishment. Aft.er due deliberation,
         the jury was brought into Court. and, in open court. it returned its verdict as indicated above.

                  YE..&V..U::_T OF THt: JURY
                   W e';-t.J~·i
                                                                         Foreman

                 The Court. FINDS Defendant committed the above offense and ORDERS, ADJUOG~~S AND DECREF~S that Defendant is
         GUILTY of the above offense. The Co~rt FINDS tho Preaentenco InveAt.igation, if so ordered, was done according to the applicable
         provisions ofTJ~X. Corm CtuM. PltOC. art. 42.12 § 9.

                  The Court ORDERS Defendant punished as indicated above. Tho Court ORDERS Defendant to pay all fines. court costs, and
         restitution as indicated above.

                   P\lnishment Options     ~t...!!M}
         [81 Confinement in State .Jail or Institutional Division. 'fhe Court ORDERS the authorized agent of the State ofTe,;as or the
         Sheriff of thiA County to take, safely convoy, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
         ORDERS Defendant to ho confined for t.he period and in the manner indicated above. The Court ORDERS Defendant remanded to the
         custody of t.be Sheriff of this county until the Sheriff can obey the directions of this sent.ence. The Court ORDERS t.hat upon release
         from conlincment., Defenclant. proceE-d immediA.tely to the Office of the Bell County District Clerk. Once there, the Court ORDERS
         Defendont. t.o pay, or make arrangementfl to pay, any remaining unpaid fines, court costs, and restitution as ordered hy the Court
         above.
         0 County ,Jaii-·Conflnemcnt I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
         the custody of the Sheriff of Bell County, Texas on the date t.be sentence is to commence. Defendant shall be confined in the Bell
         County .Jail for the period imhcat:t1d above. The Court. 0RDERA that. upcm release from confinement, Defendant shall proceed
         immediA.tely to tho Office of t.he Bell County District Clerk. Once there. the Court ORDERS Defendant to pay, or make arrangements
         to pay, any remaining unpaid fines, court costs, and rostitut.ion aa ordered by the Court above.
         0 f'ine Only Payment. 'I' he punishment assessed againet Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
         immerliafely to the Office of the Boll County District Clerk. Onco there, t.he C:mrt ORDERS Defendant to pay or make
         arrangem~nlt.8 to puy all fines and court costa as ordered by the Court in this cau'se.·
                  .la~Yli..P.nl Suspension of Sentence (select one)
         I8J The Court ORDERS Defendant's sentence EXECU1'ED.
         0 'fhe Court. ORDERS Defendant's sentence of confinement SUSPENDED. The Court. ORDERS Defendant placed on community
         supervision for the adjndged period (above) so long as Defendant. a hides by and does not violate the terms and conditions of



                                                                                                                                                 ~
         community supervision. The order setting forth the terms and conditions of community supervision iH incorporated into this              I/
I
I[ ___
         judgment by reference.
               ------------------------------------------------------------------------------------------~--------i,
                                                                                                                                               (.
.
----;--·--·
                                                                                                                                                         3
                           The Court. ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                                                   Furthermore, the following special finding~_QL~uumlY..l
              DEFENDANT ORDERED BY COURT TO PAY COURT COSTS, AND ATTORNEY FEES UPON RELEASE FROM
              INCARCERATION.

              Signed and entered on April __                :.....![_, 2010.
                                                                                                                            .,




              Clerk: 11h




                                                                                                                                         .....,
                                                                                                                                         C!)
                                                                                                                       CD
                                                                                                                                         c:=
                                                                                                                     {a~
                                                                                                                       _.r         fTI
                                                                                                                                         ~
                                                                                                                                         -o
                                                                                                                                         ::0
                                                                                                                                                  ··-n
                                                                                                                       ~~i=
                                                                                                                         ~z
                                                                                                                                           I
                                                                                                                                          (X)     r··
                                                                                                                                          -o
                                                                                                                                          :X
                                                                                                                                                  rn
                                                                                                                                          N       0
                                                                                                                                           co




                                                                                                                  .Jamo11 Dnvid F'crrow, .Jr., 624:36




                                     CERTifiED COPY
                            DOCUMENT ATTACHED IS A
                              TRUE & .CORRECT COPY
                             OF THE.ORIGINAL.'ON
                                ...-
                                  "'
                                        _,...  -
                                                . .
                                                    FH.E
                                                   ,i   ,




                               :_/